Exhibit 10.2

 

Summary of FelCor Lodging Trust Incorporated

Annual Equity Incentive Compensation Program

 

The Compensation Committee of FelCor Lodging Trust Incorporated (the “Company”)
has adopted an amended annual equity incentive compensation program for its
officers and employees, including its named executive officers, commencing with
the annual grants to be made in 2009. A summary of this program, as adopted and
approved by the Compensation Committee and the Board of Directors of the Company
as of July 31, 2008, is as follows:

 

The Company will grant restricted stock to its officers, including its named
executive officers, on an annual basis. The number of shares that may be granted
(the “Restricted Shares”) is that number that is equal in value, as of the date
of grant, to a percentage of the base compensation of the grantee. For the
Company’s named executive officers, the applicable percentage is 200% in the
case of the chief executive officer, and 125% in the case of the executive vice
presidents. One half of the Restricted Shares will be granted without reference
to performance and will vest ratably over three years commencing the first year
after the date of grant. The other half of the Restricted Shares will be granted
in the form of performance-based awards (the “Performance Shares”) that, once
granted, will also vest ratably over three years commencing the first year after
the date of grant.

 

The determination of the actual number of Performance Shares to be granted will
be made with reference to the Company’s prior year Adjusted FFO1 (The
Compensation Committee annually determines Adjusted FFO threshold, target, and
stretch performance levels.) If the Company achieves its targeted performance, a
recipient will be granted 100% of the Performance Shares. If performance is at
or below the threshold level, a recipient will be granted 50% of the Performance
Shares. If performance meets or exceeds the stretch level, a recipient will be
granted 150% of the Performance Shares. Where performance falls between
threshold and stretch Adjusted FFO, the number of Performance Shares earned will
be determined by linear interpolation between 50% and 150% of the target amount.
In that way, participants share equally in the downside risk and upside reward
if the Company falls below or exceeds targeted performance.

_________________________

1 FFO is a recognized industry measure of performance for real estate investment
trusts. The Compensation Committee selected FFO as its benchmark for operating
performance because it in an indication of cash generated by the Company’s
business to pay dividends; FFO takes into account the Company’s capital
structure and excludes nonrecurring gains and losses on the sale of properties.
“FFO” is defined as net income or loss (computed in accordance with generally
accepted accounting principles), excluding gains or losses from sales of
property, plus depreciation and amortization, and after adjustments for
unconsolidated partnerships and joint ventures. Adjustments for unconsolidated
partnerships and joint ventures are calculated to reflect FFO on the same basis.
“Adjusted FFO” is defined as FFO that has been modified to exclude certain
additional recurring and non-recurring items such as gains and losses related to
early extinguishment of debt and interest rate swaps, impairment losses and the
cumulative effect of a change in accounting principle.

 

 